I am in accord with the rule that a party traveling in his correct traffic lane has under certain circumstances a duty toward one traveling opposite him if that one for some reason gets over on the wrong lane in the path of the person in the proper lane. But more and more I see a tendency of the one really at fault to shift the blame for the accident on the other by accentuation of the other's duty to avoid the effect of the first one's negligence. True in this case the plaintiff was not negligent. He was a guest. The test was one of determining whether either or both of the drivers were negligent. The jury was required to choose between several fact configurations presented by the evidence. Instruction No. 11 pertained only to one of those configurations, *Page 560 
viz: in case the jury determined that Sadleir projected his car over the center line into lane 3. The jury may have concluded that this did not happen but that Bessendorfer drove over into Sadleir's lane, No. 2. I fear that the word "even" in instruction No. 11 may have influenced the jury to eliminate from its consideration the possibility that Sadleir drove over into lane No. 3. The word "even" in the sentence reading "even if the defendant Sadleir had driven his car over west of the center line of said highway into the path of the southbound traffic," etc., has the flavor of conveying the idea that the court hardly thought that possible. Otherwise I think the instruction technically correct in view of the inferences that the jury could draw from all the evidence — not merely that of Bessendorfer. In view of the fact that it was nighttime and the lines between the lanes were obliterated and that Bessendorfer had ample space to drive safely far enough west of the center line to eliminate chances of an accident by a driver in lane No. 2 being forced or coming over a small distance into what might, after detailed inspection, turn out to be lane No. 3, his driving unnecessarily close to the center line, if so found by the jury, could, especially in view of Sec. 57-7-120, U.C.A. 1943, admonishing drivers to keep on the right side of the highway, be found to be negligence. To skirt a center line by inches when there is ample room to do otherwise is not the most prudent driving. But when all that is said I think that some of the cases we have heretofore decided tend to place on one too great a duty to avoid the effect of another's negligence and thus make it impossible for such first person to recover because of what may be pseudo contributory negligence. I refer to the cases of Farrell v.Cameron, 98 Utah 68, 94 P.2d 1068; Bullock v. Luke, 98 Utah 501,98 P.2d 350. In this case if Bessendorfer had been hurt and had the jury concluded that instruction No. 11 came into play, he could not have recovered because under the jury's view, he would have been negligent in not driving in such manner as to avoid the effect of Sadleir's negligence. We recently had the interesting *Page 561 
spectacle of counsel in a case arguing the pronounced negligence of his own client in order to accentuate the duty of the plaintiff to avoid it, on the theory, I suppose, that the greater the negligence, the greater the duty of another to avoid it, an idea somewhat analogous to the idea that the "greater the truth, the greater the libel." Perhaps the law would best subserve the interests of safety if collisions due to a driver going across his line would be held solely the result of his negligence unless he could prove clearly that his going over was because of circumstances beyond his control; that he who kept on his own side be held free from trespass because he remained in territory allotted to him. Experience teaches us that it is seldom indeed that a driver is really compelled to go across his line. On a three or four lane highway when the traffic is heavy drivers manage to stay on their own lane because they have to. I think experience will bear me out that crossing center lines is mostly the result of just careless driving and a feeling that there is lots of room over there and the other fellow will look out for you. In the few actual cases where a driver is forced over, the evidence that the opposite driver, who keeps in his own lane, could or should have in turn appreciated that the other could not get back and yet came on regardless, should be clear and convincing. But in a case where the lines are obscured and it is night, one of two oppositely proceeding drivers may easily be mistaken as to where the line is. In such case it is best for each to assume it to be closer to his left and thus leave a margin for contingencies between the oppositely moving cars. And especially is this true in the case of the one who has ample room to move rightward. *Page 562